Citation Nr: 1726387	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.

This matter was remanded by the Board in January 2015 for further development.


FINDING OF FACT

The preponderance of competent and credible evidence weighs against finding that the Veteran's current hepatitis C incurred in or is otherwise related to her active duty service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.
VA's duty to notify was satisfied by a letter dated in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, and VA treatment records have been associated with the evidence of record.  A VA examination was conducted in April 2015.  

Given the March 2015 letter from the Agency of Original Jurisdiction (AOJ) to the Veteran regarding outstanding treatment records, the association of the Veteran's outstanding VA treatment records with the evidentiary record, the April and July 2015 responses from the Veteran, the September 2015 Report of General Information documenting the finding of the AOJ that further attempts to obtain records would be futile, and the April 2015 VA examination and opinion, the Board finds there has been substantial compliance with its January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  A recent decision of the United States Court of Appeals for the Federal Circuit, however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis C is not a chronic condition under 38 C.F.R. § 3.309(a), so continuity of symptomatology is not an alternative means of establishing a nexus between the Veteran's current diagnosis and service, in this case.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


Analysis

The Board finds the first element under Shedden is met, as the medical evidence of record contains a diagnosis of hepatitis C during the appeal period.  See, e.g., April 2015 VA examination report.

The Veteran contends that her current hepatitis C was transmitted by air gun inoculations during basic training.  The Veteran has reported that she saw blood on the air gun, as well as blood on the arms of other soldiers ahead of her in line for the inoculations.  See, e.g., August 2011 notice of disagreement; May 2011 Veteran statement.  The Board notes the Veteran is competent to describe what she personally observed.  The Veteran's service treatment records confirm she was administered immunizations during basic training.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the second Shedden element, an in-service event, has been met.

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current hepatitis C had its onset during active duty service, or that her current hepatitis C is otherwise related to her active duty service.  Therefore, the third element under Shedden is not met.

The Veteran's service treatment records do not include any complaints, treatment, or diagnosis for hepatitis C.  As noted, inoculations during basic training were recorded.  However, her service treatment records also document the Veteran's abuse of multiple drugs prior to and during her active duty service, to include prior snorting of heroin, and use of intravenous heroin in October 1971.  See, e.g., November 1971 psychiatric evaluation report; October 1971 mental health consultation.  Service treatment records indicate her drug abuse began around age 14.  See November 1971 psychiatric evaluation report.

The Veteran contends chronic hepatitis was first diagnosed in 1971, only a few months after separation from service, at Letterman Hospital in San Francisco.  See July 2015 Veteran statement; April 2015 Veteran statement; May 2011 Veteran statement.  However, the AOJ determined that Letterman Army Hospital closed in 1994, and the San Francisco VA Medical Center (VAMC) indicated that Letterman's records were sent to the National Personnel Records Center (NPRC).  See September 2015 Report of General Information.  The Veteran's service medical records submitted to VA from the NPRC do not include records from Letterman Army Hospital. 

The earliest medical evidence of record indicating a diagnosis of hepatitic C is from the Phoenix VAMC dated in March 1997.  Treatment records at that time noted the Veteran's long history of drug abuse since age 16, including cocaine and intravenous heroin.  See, e.g., April 1997 Boise VAMC mental health ambulatory note; March 1997 Phoenix VAMC discharge summary; see also April 1997 Phoenix VAMC general note (sister confirmed Veteran began using drugs heavily as a teenager).  VA treatment records also note the Veteran's history of intravenous methamphetamine use.  See, e.g., January 2005 Boise VAMC psychiatry evaluation.

VA treatment records indicate a history reported by the Veteran of hepatitis C back to 1971.  See, e.g., April 2010 Boise VAMC primary care note; April 2005 Boise VAMC telephone note (Veteran reported liver problems at age 21, likely had hepatitis C over 30 years).  In an August 2005 Boise VAMC gastroenterology note, the physician stated that based upon the Veteran's history and her liver biopsy, he suspected she had been infected with hepatitis C for over 30 years.  However, VA treatment records indicate the Veteran's treating providers have listed the source of her hepatitis C to be intravenous drug use.  See June 2011 Boise VAMC hepatology outpatient note; April 2011 Boise VAMC hepatology consultation note; July 2005 Boise VAMC gastroenterology note; July 2005 Boise VAMC hepatology consultation note. 

Upon VA examination in April 2015, the VA examiner noted the Veteran's multiple substance abuse beginning at age 14, to include snorting heroin.  The examiner also noted the Veteran's report that during basic training air guns were used for vaccinations and she remembered there was blood on people's arms and the gun, and it was not cleaned off.  Regarding the Veteran's hepatitis C diagnosis, the examiner checked the option for intravenous drug use or intranasal cocaine use, as well as the option for direct percutaneous exposure to blood, indicating the 1971 air gun vaccine administered in basic training.

The April 2015 VA examiner opined the Veteran's hepatitis C is less likely than not incurred in or caused by her claimed in-service injury, event or illness.  The VA examiner explained that the most probable cause of the Veteran's hepatitis C was substance use starting at age 16, intravenous drug injection and nasal inhalation of substances.  The examiner noted that contracting hepatitis C through air gun vaccination is a theoretical possibility.  However, intravenous drug use and snorting of substances is the most common route of contracting hepatitis C.  Further, the April 2015 VA examiner stated it is unknown when the Veteran was exposed to hepatitis C or seroconverted, other than the hepatitis C lab of record in 1997.  The examiner therefore opined that any statement describing a defined date of hepatitis C exposure, in light of the Veteran's extensive substance abuse history starting at age 16, is pure conjecture.

Accordingly, the Board finds medical evidence of record from the Veteran's treating VA providers and the April 2015 VA examiner indicates the source of the Veteran's hepatitis C was her history of polysubstance abuse since her teenage years.  The Board finds that the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current hepatitis C to her active duty service, to include air gun inoculations.  Accordingly, the Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current hepatitis C is related to her active duty service; therefore the third element under Shedden is not met.

The Board has also considered the lay evidence offered by the Veteran.  This includes her statements that her hepatitis C was caused by the air gun inoculations in service prior to intravenous drug use.  See May 2012 substantive appeal.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran's current hepatitis C is related to her military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service, to include air gun inoculations during basic training, caused her hepatitis C is not within the realm of knowledge of a non-expert given her documented history of polysubstance abuse before, during, and following active duty service, and the length of time between the Veteran's separation from active duty service and the first objective notation of hepatitis C.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that her nexus opinion that her hepatitis C is related to service is not competent evidence and therefore is not probative of whether her current hepatitis C was caused by her active duty service.  

Further, based upon the Veteran's service treatment records, the Board finds the Veteran's drug use during active duty service amounted to drug abuse.  38 C.F.R. § 3.301(c)(3), (d); see November 1971 psychiatric evaluation report (emotionally unstable personality manifested by drug abuse, on drugs since age 14 and continues to smoke grass and sniff heroin on occasion); October 1971 mental health consultation for drug abuse (multiple drug abuser in past, shot heroin for the first time last night, snorting heroin one year ago; Veteran put on drug rehabilitation program).  

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the veteran's own willful misconduct or the result of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 105; 38 C.F.R. § 3.301(a).  In other words, an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of drugs.  38 C.F.R. § 3.301(c)(3), (d).  Accordingly, as any disease resulting from the Veteran's abuse of illegal drugs is not considered to be in the line of duty pursuant to 38 C.F.R. § 3.301(d), service connection for the claimed hepatitis C as a result of illegal drug use in service cannot be established.  38 C.F.R. § 3.301(a).

A veteran may receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.

Here, the Veteran has indicated that she became addicted to substances due to mental pain related to an acquired psychiatric disorder incurred during her active duty service.  See, e.g., April 1997 Veteran statement.  However, entitlement to service connection for a mental condition, to include emotionally unstable personality, bipolar, posttraumatic stress disorder, drug dependence, and attention deficit disorder was most recently denied in a September 2005 rating decision.  Accordingly, the Board finds that as entitlement to service connection for an acquired psychiatric disorder has not been established, entitlement to service connection for hepatitis C as a result of drug abuse acquired as secondary to a service-connected psychiatric disorder cannot be established.  38 C.F.R. § 3.310.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current hepatitis C was incurred in, or is otherwise related to, her active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for hepatitis C.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for hepatitis C is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


